PER CURIAM.
We initially accepted jurisdiction to review the decision of the First District Court of Appeal in Bradsheer v. Florida Department of Highway Safety & Motor Vehicles, 20 So.3d 915 (Fla. 1st DCA 2009), based on express and direct conflict with the decision of the Fourth District Court of Appeal in Doyon v. Department of Highway Safety & Motor Vehicles, 902 So.2d 842 (Fla. 4th DCA 2005). After further consideration of the issues involved, we have determined that we should exercise our discretion to deny review. Accordingly, we hereby discharge jurisdiction and dismiss this review proceeding.
It is so ordered.
CANADY, C.J., and PARIENTE, LEWIS, QUINCE, POLSTON, LABARGA, and PERRY, JJ., concur.